DETAILED ACTION
 
Status
1.	This Office Action is responsive to claims filed for app no.16292927 on March 16, 2021. Please note claims 1-11 and 13-21 are pending and have been examined.

America Invents Act
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 2, 4-9, 13, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf (US 20160058375 A1) in view of Weaber et al. (US 20130207793 A1).

Regarding claim 1 (Currently Amended), Rothkopf discloses: A portable electronic device (see Fig. 6, wearable electronic device 100), comprising: 
a device housing component having a lip defining a front opening (Fig. 8, Fig. 9, [0159], discloses sealing ledge 810 defined by a substantially flat portion 811 formed around the perimeter of the main cavity 805 formed within the housing 601 that defining a front opening), the lip having a continuous and flat surface extending around the periphery of the front opening (see annotated Fig. 8 below); 
a display assembly covering the front opening and cooperating with the device housing component to define an interior volume (Fig. 6- Fig. 9, [0143], discloses cover subassembly 704 includes the cover 609 which is disposed above the touch sensor 702 and display 120 covering the front opening and cooperating with the device housing component to define an interior volume as shown in figures), the display assembly comprising: 
 	a protective cover having a central region and a peripheral region (Fig. 9, cover 609. Examiner reads the area/surface of the cover 609 in contact with display 120 as a central region and outside region/surface as a peripheral region); and 
 	a display coupled directly under the central region (Fig. 9, discloses the display 120 is directly coupled under the central region of cover 609); and 
Rothkopf does not explicitly teach a piezoelectric actuator positioned on the surface of the lip of the device housing component and compressed between the peripheral region of the protective cover and the surface of the lip of the device housing component, the piezoelectric actuator being configured to apply a vibratory input to the protective cover.
However, in the same field of endeavor of the display device for providing the tactile/haptic feedback, Weaber teaches a piezoelectric actuator positioned on the surface of the lip of the (Figs. 3, [0082], [0084], discloses the electroactive polymer (EAP) transducer 236 positioned on the step/lip portion of the frame or housing 234 the user interface device 230 and EAP transducer compressed between the edge or peripheral region of the protective membrane 240 and the step/lip portion of the frame or housing 234), the piezoelectric actuator being configured to apply a vibratory input to the protective cover (Figs. 3, [0082], discloses the EAP actuators 236 are provided to produce the desired haptic sensation).
Therefore, in view of teachings of Rothkopf and Weaber, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable electronic device of Rothkopf with providing the a piezoelectric actuator positioned on the surface of the lip of the device housing component and compressed between the peripheral region of the protective cover and the surface of the lip of the device housing component as suggested by Weaber in order to in order to produce the haptic effect in a user interface device (Abstract, Weaber).

    PNG
    media_image1.png
    590
    733
    media_image1.png
    Greyscale

claim 2 (Original), Rothkopf in view of Weaber teaches the limitations of parent claim 1. Weaber further teaches a plurality of piezoelectric actuators (Figs. 3, [0082], disclose the plurality of EAPs 236 actuator can be provided on the user interface device]).
Therefore, in view of teachings of Rothkopf and Weaber, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable electronic device of Rothkopf with providing a plurality of piezoelectric actuators as taught by Weaber in order to in order to produce the desired haptic effect in a user interface device (Abstract, Weaber).

Regarding claim 4 (Original), Rothkopf in view of Weaber teaches the limitations of parent claim 1. Rothkopf further teaches wherein the protective cover is formed from a material selected from a group consisting of glass and sapphire (Fig. 6, Fig. 9, [0121], discloses the cover 609 is formed from glass or sapphire material).

Regarding claim 5 (Original), Rothkopf in view of Weaber teaches the limitations of parent claim 1. Weaber further teaches wherein the vibratory input is applied in a direction orthogonal to an interior facing surface of the protective cover (Figs. 3, discloses the EAP transducers between the step/lip portion of the frame or housing 234 and protective membrane 240, and in response to user input, EAP transducers compress/decompress and provide haptic feedback orthogonal or perpendicular in a direction orthogonal to an interior facing surface of the protective cover).
Therefore, in view of teachings of Rothkopf and Weaber, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable electronic device of Rothkopf with the vibratory input is applied in a direction orthogonal to an interior facing surface of the protective cover as taught by Weaber in order to in order to produce the desired haptic effect in a user interface device (Abstract, Weaber).
claim 6 (Original), Rothkopf in view of Weaber teaches the limitations of parent claim 1. Rothkopf further teaches portable electronic device is claimed smart watch (Fig. 6, [0118], [0120], disclose the wearable watch with substantially greater functionality than or vary with respect to many traditional electronic watches or timekeeping devices).

Regarding claim 7 (Currently Amended), Rothkopf discloses: A portable electronic device (see Fig. 6, wearable electronic device 100), comprising: 
a device housing component having a lip defining a front opening (Fig. 8, Fig. 9, [0159], discloses sealing ledge 810 defined by a substantially flat portion 811 formed around the perimeter of the main cavity 805 formed within the housing 601 that defining a front opening), the lip having a continuous and flat surface extending around the periphery of the front opening (see annotated Fig. 8 above); 
a display assembly coupled to the device housing component (Fig. 6- Fig. 9, [0143], discloses cover subassembly 704 includes the cover 609 which is disposed above the touch sensor 702 and display 120 covering the front opening of the housing 601), the display assembly comprising a protective cover (see Fig. 9, cover 609) and a display coupled directly under a central region of the protective cover (Fig. 9, discloses the display 120 is directly coupled under the central region of cover 609); and 
Rothkopf does not explicitly teach an actuator configured to apply a vibratory input to the display assembly, the actuator positioned on the surface of the lip of the device housing component and compressed between the surface of the lip and the protective cover of the display assembly.
However, in the same field of endeavor of the display device for providing the tactile feedback, Weaber teaches an actuator configured to apply a vibratory input to the display assembly, the actuator positioned on the surface of the lip of the device housing component and compressed between the surface of the lip and the protective cover of the display assembly (Figs. 3, [0082], [0084], discloses the electroactive polymer (EAP) transducer 236 positioned on the step/lip portion of the frame or housing 234 the user interface device 230 and EAP transducer compressed between the edge or peripheral region of the protective membrane 240 and the step/lip portion of the frame or housing 234 and provide the desired haptic sensation).
Therefore, in view of teachings of Rothkopf and Weaber, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable electronic device of Rothkopf with an actuator configured to apply a vibratory input to the display assembly, the actuator positioned on the surface of the lip of the device housing component and compressed between the surface of the lip and the protective cover of the display assembly as suggested by Weaber in order to in order to produce the haptic effect in a user interface device (Abstract, Weaber).

Regarding claim 8 (Original), Rothkopf in view of Weaber teaches the limitations of parent claim 7. Weaber further teaches wherein the actuator comprises a plurality of piezoelectric actuators (Figs. 3, [0082], disclose the plurality of EAPs 236 actuator can be provided on the user interface device]).
Therefore, in view of teachings of Rothkopf and Weaber, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable electronic device of Rothkopf with providing a plurality of piezoelectric actuators as taught by Weaber in order to in order to produce the desired haptic effect in a user interface device (Abstract, Weaber).

Regarding claim 9 (Currently Amended), Rothkopf in view of Weaber teaches the limitations of parent claim 8. Weaber further teaches wherein the plurality of piezoelectric (Fig. 1, Figs. 3, [0082] discloses the EAP transducers 236 are arranged around the step/lip of the frame or housing 234).
Therefore, in view of teachings of Rothkopf and Weaber, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable electronic device of Rothkopf with wherein the plurality of piezoelectric actuators are distributed around the lip as taught by Weaber in order to in order to produce the desired haptic effect in a user interface device (Abstract, Weaber).

Regarding claim 13 (Currently Amended), Rothkopf discloses: A portable electronic device (see Fig. 6, wearable electronic device 100), comprising: Page 3 of 11Appl. No. 16/292,927Attorney Docket No.: 090911-1107258 Amdt. dated March 16, 2021 Response to Final Office Action of December 16, 2020 
a device housing component having a lip defining a front opening (Fig. 8, Fig. 9, [0159], discloses sealing ledge 810 defined by a substantially flat portion 811 formed around the perimeter of the main cavity 805 formed within the housing 601 that defining a front opening), the lip having a continuous and flat surface extending around the periphery of the front opening (see annotated Fig. 8 above); 
a display assembly coupled to the device housing component (Fig. 6- Fig. 9, [0143], discloses cover subassembly 704 includes the cover 609 which is disposed above the touch sensor 702 and display 120 covering the front opening of the housing 601), the display assembly comprising a protective cover (see Fig. 9, cover 609) and a display coupled directly under a central region of the protective cover (Fig. 9, discloses the display 120 is directly coupled under the central region of cover 609); and 
Rothkopf does not explicitly teach an array of piezoelectric actuators positioned on the surface of the lip of the device housing component and compressed between the surface of the lip and an interior facing surface of the display assembly and being configured to apply a vibratory input to the display assembly.
(Figs. 3, [0081], [0082], [0084], discloses array of EAP transducers can be placed. The electroactive polymer (EAP) transducers 236 positioned on the step/lip portion of the frame or housing 234 the user interface device 230 and EAP transducer compressed between the edge or peripheral region of the protective membrane 240 and the step/lip portion of the frame or housing 234 and provide the desired haptic sensation to the display assembly).
Therefore, in view of teachings of Rothkopf and Weaber, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable electronic device of Rothkopf with providing an array of piezoelectric actuators positioned on the surface of the lip of the device housing component and compressed between the surface of the lip and an interior facing surface of the display assembly and being configured to apply a vibratory input to the display assembly as suggested by Weaber in order to produce the haptic effect in a user interface device (Abstract, Weaber).

	Regarding claim 14 (Original), Rothkopf in view of Weaber teaches the limitations of parent claim 13. Weaber further teaches wherein the array of piezoelectric actuators are configured to apply the vibratory input to the display assembly with a subset of the piezoelectric actuators of the array or piezoelectric actuators (Fig. 1, Figs. 3, [0081]-[0082] discloses array of EAP transducers can be placed and enough active gasket EAPs 236 are provided to produce the desired haptic sensation).
Therefore, in view of teachings of Rothkopf and Weaber, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 

Regarding claim 18 (Original), Rothkopf in view of Weaber teaches the limitations of parent claim 13. Weaber further teaches wherein the array of piezoelectric actuators are arranged in a grid along the interior facing surface of the display assembly (Fig. 1, Figs. 3A, [0081] discloses array of EAP transducers (i. e., forming 2x1 grid) in contact with portion of screen 232 can be placed).
Therefore, in view of teachings of Rothkopf and Weaber, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable electronic device of Rothkopf with wherein the array of piezoelectric actuators are arranged in a grid along the interior facing surface of the display assembly as suggested by Weaber in order to in order to produce the desired haptic effect in a user interface device (Abstract, Weaber).

6.	Claims 3, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf (US 20160058375 A1) in view of Weaber et al. (US 20130207793 A1), further in view of Oh et al. (US 20170177160 A1).

Regarding claim 3 (Original), Rothkopf in view of Weaber teaches the limitations of parent claim 1. Rothkopf in view of Weaber does not seem to explicitly teach wherein the piezoelectric actuator is configured to measure an amount of force applied to the display assembly by a user input.
(Fig. 2-Fig. 6, [0058] and [0060] discloses the force sensing panel 140 include an electrode part 141 and a force sensor member 143, and is connected with the display module 130. The force sensing panel 140 senses the changed shape of the display module 130 in accordance with a user's touch pressure. The force sensor member 143 may be formed of a piezo-resistive based material or a pressure-sensitive adhesive material based on any one of QTC (quantum tunneling composites) and EAP (electro-active polymer), and the resistance value of the force sensor is changed based on a contact area between the force sensor member 143 and each of the first and second electrodes 141-1 and 141-2 in accordance with a touch pressure (or contact load), to thereby sense a user's force touch).
In view of teachings of Rothkopf, Weaber and Oh, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the piezoelectric device of the portable electronic device as taught by Rothkopf and Weaber with Oh’s teaching of the piezoelectric actuator configured to measure an amount of force applied to the display assembly by a user input, in order to executes an application corresponding to the sensed touch force or the touch force corresponding to the touch position on portable electronic device (Oh, [0055]). 

Regarding claim 15 (Original), Rothkopf in view of Weaber teaches the limitations of parent claim 13. Weaber further teaches wherein a first piezoelectric actuator of the array of piezoelectric actuators is configured to apply the vibratory input to the display assembly (Figs. 3, [0081], [0082], [0084], discloses array of EAP transducers for providing the desired haptic sensation to the display assembly).

However, in the same field of endeavor of the portable electronic device for detecting the pressure/force applied on the display module, Oh teaches a second piezoelectric actuator of the array of piezoelectric actuators is configured to measure an amount of force applied by user inputs received at the display assembly (Fig. 2-Fig. 6, [0058] and [0060] discloses the force sensing panel 140 include an electrode part 141 and a force sensor member 143, and is connected with the display module 130. The force sensing panel 140 senses the changed shape of the display module 130 in accordance with a user's touch pressure. Additionally, Oh teaches he force sensor member 143 may be formed of a piezo-resistive based material or a pressure-sensitive adhesive material based on any one of QTC (quantum tunneling composites) and EAP (electro-active polymer), and the resistance value of the force sensor is changed based on a contact area between the force sensor member 143 and each of the first and second electrodes 141-1 and 141-2 in accordance with a touch pressure (or contact load), to thereby sense a user's force touch. Also see Fig. 11 discloses the plurality of force sensor member 243a are arranged in spaced apart to form array).
In view of teachings of Rothkopf and Weaber and Oh, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the piezoelectric device of the portable electronic device as taught by Rothkopf and Weaber with a second piezoelectric actuator of the array of piezoelectric actuators is configured to measure an amount of force applied by user inputs received at the display assembly as taught by Oh in order to detect/determine the user’s applied force/pressure on display assembly and executes the application corresponding to the sensed touch force or the touch force corresponding to the touch position on the portable electronic device (Oh, [0055]). 

claim 20 (Original), Rothkopf in view of Weaber teaches the limitations of parent claim 13. Rothkopf in view of Weaber does not explicitly teach wherein the portable electronic device is configured to determine an amount of force applied to the display assembly by a user input using the array of piezoelectric actuators.
However, in the same field of endeavor of the portable electronic device for detecting the pressure/force applied on the display module, Oh teaches wherein the portable electronic device is configured to determine an amount of force applied to the display assembly by a user input using the array of piezoelectric actuators (Fig. 2-Fig. 6, [0058] and [0060] discloses the force sensing panel 140 include an electrode part 141 and a force sensor member 143, and is connected with the display module 130. The force sensing panel 140 senses the changed shape of the display module 130 in accordance with a user's touch pressure. The force sensor member 143 may be formed of a piezo-resistive based material or a pressure-sensitive adhesive material based on any one of QTC (quantum tunneling composites) and EAP (electro-active polymer), and the resistance value of the force sensor is changed based on a contact area between the force sensor member 143 and each of the first and second electrodes 141-1 and 141-2 in accordance with a touch pressure (or contact load), to thereby sense a user's force touch. Fig. 11 discloses the plurality of force sensor member 243a are arranged in spaced apart to form array).
In view of teachings of Rothkopf, Weaber and Oh, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the piezoelectric device of the portable electronic device as taught by Rothkopf, Weaber with Oh’s teaching of the portable electronic device configured to determine an amount of force applied to the display assembly by a user input using the array of piezoelectric actuators in order to executes an application corresponding to the sensed touch force or the touch force corresponding to the touch position on portable electronic device (Oh, [0055]). 

7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf (US 20160058375 A1) in view of Weaber et al. (US 20130207793 A1), further in view of Burrough et al. (US 20100156818 A1).

Regarding claim 10 (Original), Rothkopf in view of Weaber teaches the limitations of parent claim 9 Weaber further teaches the first piezoelectric actuator and the second piezoelectric actuator in portable electronic device (Fig. 1, Figs. 3, [0081]-[0082] discloses array of EAP transducers can be placed and enough active gasket EAPs 236 are provided to produce the desired haptic sensation), except for claimed wherein a first piezoelectric actuator of the plurality of piezoelectric actuators is configured to produce forces in a first direction and a second piezoelectric actuator of the plurality of piezoelectric actuators is configured to produce forces in a second direction opposite the first direction.
However, it has been known in the art of the piezoelectric device for generating force/haptic effect by applying the electric signal on the piezoelectric material. For example, Burrough teaches the haptic actuators 140/130 made from piezoelectric materials are implemented on portable electronic device 100. The piezoelectric material comprises upper piezoelectric layer piezoelectric 302 (i. e., first piezoelectric actuator) and lower piezoelectric layer 304 (i. e., second piezoelectric actuator), and when the electric field/potential or signal is applied to the upper and lower piezoelectric layer, it produces force/strain based on the polarity of applied electric field/potential. For example, as shown in Fig. 3, when the positive voltage polarity is applied to the upper piezoelectric layer piezoelectric 302, upper piezoelectric layer piezoelectric 302 contracts in inwards direction and produces the inward force. Similarly, when negative voltage polarity is applied to the lower piezoelectric layer 304, lower piezoelectric layer 304 expand outward direction and produces the outward force. Therefore, force produces by the upper piezoelectric layer 302 and lower piezoelectric layer 304 are opposite direction (Fig. 3, [0055]-[0056]).
.

8.	Claims 11, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf (US 20160058375 A1) in view of Weaber et al. (US 20130207793 A1), further in view of Levesque et al. (US 20150145657).

Regarding claim 11 (Original), Rothkopf and Weaber teaches the limitations of parent claim 7. Rothkopf and Weaber does not seem to explicitly teach wherein the actuator is a voice coil motor comprising a permanent magnet and an electromagnetic coil.
However, in the same field of user interface device for generating the haptic effect at the surface based on the input received from the user, Levesque teaches actuator is a voice coil motor comprising a permanent magnet and an electromagnetic coil (Fig. 3, [0046], [0047] discloses actuator is a voice coil motor comprising a permanent magnet and an electromagnetic coil. Please note that voice coil actuator comprises the permanent magnet and electromagnetic coil and generates the haptic/vibration effect based on applied signal to the electromagnetic coil).
In view of teachings of Rothkopf, Weaber and Levesque, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 

Regarding claim 16 (Previously Presented), Rothkopf in view of Weaber teaches the limitations of parent claim 13. Rothkopf in view of Weaber does not seem to explicitly teach wherein each piezoelectric actuator of the array of piezoelectric actuators is configured to apply the vibratory input and the vibratory input has both vertical and horizontal components relative to an interior facing surface of the protective cover.
However, in the same field of user interface device for generating the haptic effect at the surface based on the input received from the user, Levesque teaches wherein each piezoelectric actuator of the array of piezoelectric actuators is configured to apply the vibratory input and the vibratory input has both vertical and horizontal components relative to an interior facing surface of the protective cover (Fig. 3, [0046]-[0047] discloses user interface 300 may provide haptic effects at the surface 312 of the touch screen 310 and/or through a housing 320 of the user interface 300 through one or more haptic output devices 160 in the form of actuators 330, 332, 334, an electrostatic device 340, or through combinations thereof. Additionally, Levesque teaches the actuators 330, 332, 334 may be implemented as piezoelectric actuators, voice coils, magnetic actuators such as solenoids, pneumatic actuators, ultrasonic energy actuators, an eccentric mass actuator, an electroactive polymer actuator, a shape memory alloy, or some other type of actuator. For example, the actuator 332 generates up and down (i. e, vertical) motion to generate the haptic effect 30 to an interior facing surface 312 of the touch screen 310. Similarly, the actuator 334 generates lateral motion (i.e., horizontal direction) to generate the second haptic effect 302 to an interior facing surface 312 of the touch screen 310).


Regarding claim 17 (Original), Rothkopf in view of Weaber teaches the limitations of parent claim 13. Rothkopf in view of Weaber does not seem to explicitly teach wherein the vibratory input reproduces human voices. 
However, in the same field of user interface device for generating the haptic effect at the surface based on the input received from the user, Levesque teaches wherein the vibratory input reproduces human voices (Fig. 3, [0032],  [0046]-[0047] discloses the actuators 330, 332, 334 may be implemented as voice coil, piezoelectric actuators. For example, driving signal related to human voice is applied to the voice coil/piezoelectric actuators, it produces the vibration/audio signal based on the signal supplied to actuator).
In view of teachings of Rothkopf, Weaber and Levesque, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify portable electronic device as taught by Rothkopf and Weaber with vibratory input reproduces human voices/audio based on the signal suppled to the voice coil actuator as suggested by Levesque in order to provide audio output to the user.

Regarding claim 19 (Original), Rothkopf in view of Weaber teaches the limitations of parent claim 13. Rothkopf in view of Weaber does not seem to explicitly teach wherein the vibratory input is applied in a direction horizontal to an interior surface of the protective cover.
(Fig. 3, [0046]-[0047] discloses user interface 300 may provide haptic effects at the surface 312 of the touch screen 310 and/or through a housing 320 of the user interface 300 through one or more haptic output devices 160 in the form of actuators 330, 332, 334, an electrostatic device 340, or through combinations thereof. For example, the actuator 334 generates lateral motion to generate the second haptic effect 302 (i.e., horizontal direction) to an interior facing surface 312 of the touch screen 310).
In view of teachings of Rothkopf, Weaber and Levesque, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify portable electronic device as taught by Rothkopf and Weaber with the vibratory input is applied in a direction horizontal to an interior surface of the protective cover as taught by Levesque in order to provide haptic sensation for the user in the horizontal direction (Levesque, Abstract, [0047]).

9.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf (US 20160058375 A1) in view of Weaber et al. (US 20130207793 A1), further in view of Park et al. (US 20100253485 A1).

Regarding claim 21 (Currently Amended), Rothkopf and Weaber teaches the limitations of parent claim 1. Rothkopf and Weaber does not explicitly teach wherein the piezoelectric actuator is configured to compress between the peripheral region of the protective cover and the surface of the lip of the device housing component in response to an amount of force applied to the display assembly by a user input.
However, in the same field of endeavor of touch screen device for providing haptic effect, Park teaches wherein the piezoelectric actuator is configured to compress between the peripheral (Figs. 3, [0082], [0084], discloses the electroactive polymer (EAP) transducer 236 positioned on the step/lip portion of the frame or housing 234 the user interface device 230 and EAP transducer compressed between the edge or peripheral region of the protective membrane 240 and the step/lip portion of the frame or housing 234 to produce haptic sensation).
In view of teachings of Rothkopf, Weaber and Park, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify portable electronic device as taught by Rothkopf and Weaber with the piezoelectric actuator is configured to compress between the peripheral region of the protective cover and the surface of the lip of the device housing component in response to an amount of force applied to the display assembly by a user input as taught by Park, in order to provide an alternative design and saving the space on touch screen device, and improve the user’s intuitive experience in an interfaces and diversifies tactile feedback when user touches a touch screen panel (Park, [0005]-[0006]). 
Response to Arguments
10. 	Applicant’s arguments with respect to amended claims 1, 7 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See above rejections for full detail.

Conclusion
11.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693